Name: 2013/258/EU: Council Decision of 27Ã May 2013 on the position to be adopted on behalf of the European Union within the ACP-EU Council of Ministers concerning the status of the Federal Republic of Somalia in relation to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part
 Type: Decision
 Subject Matter: Africa;  European construction;  international affairs
 Date Published: 2013-06-04

 4.6.2013 EN Official Journal of the European Union L 150/26 COUNCIL DECISION of 27 May 2013 on the position to be adopted on behalf of the European Union within the ACP-EU Council of Ministers concerning the status of the Federal Republic of Somalia in relation to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part (2013/258/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(9) thereof, Having regard to the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (1), in particular Article 1 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 94 of the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (2), as amended in Luxembourg on 25 June 2005 (3) and amended in Ouagadougou on 22 June 2010 (4) (the ACP-EU Partnership Agreement) stipulates that any request for accession by a State is to be presented to, and approved by, the ACP-EU Council of Ministers. (2) On 25 February 2013, the Federal Republic of Somalia presented a request for accession in accordance with Article 94 of the ACP-EU Agreement. (3) The approval of the accession of the Federal Republic of Somalia by the ACP-EU Council of Ministers should be supported by the Union. (4) The Federal Republic of Somalia should deposit its Act of Accession with the Secretariat-General of the Council of the European Union and the Secretariat of the ACP States, as the Depositaries of the ACP-EU Agreement. (5) It is therefore appropriate to establish the position to be adopted on behalf of the Union within the ACP-EU Council of Ministers concerning the status of the Federal Republic of Somalia in relation to the ACP-EU Agreement, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the ACP-EU Council of Ministers concerning the request by the Federal Republic of Somalia for observership with regard to, and subsequent accession to, the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as amended in Luxembourg on 25 June 2005, and amended in Ouagadougou on 22 June 2010, shall be based on the draft Decision of the ACP-EU Council of Ministers attached to this Decision. Formal and minor changes to the attached draft Decision of the ACP-EU Council of Ministers may be agreed without requiring this Decision to be amended. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 May 2013. For the Council The President C. ASHTON (1) OJ L 317, 15.12.2000, p. 376. (2) OJ L 317, 15.12.2000, p. 3. Agreement as rectified by OJ L 385, 29.12.2004, p. 88. (3) OJ L 209, 11.8.2005, p. 27. (4) OJ L 287, 4.11.2010, p. 3. DRAFT DECISION No ¦/ ¦. OF THE ACP-EU COUNCIL OF MINISTERS of ¦ ¦ concerning the request made by the Federal Republic of Somalia for observer status with regard to, and subsequent accession to, the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part THE ACP-EU COUNCIL OF MINISTERS, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), as amended in Luxembourg on 25 June 2005 (2) and as amended in Ouagadougou on 22 June 2010 (3) (the ACP-EU Agreement), and in particular Article 94 thereof, Having regard to Decision No 1/2005 of 8 March 2005 of the ACP-EU Council of Ministers concerning the adoption of the Rules of Procedure of the ACP-EU Council of Ministers (4) and, in particular, Article 8(2) thereof, Whereas (1) The Cotonou Agreement entered into force on 1 July 2008 in accordance with Article 93(3) thereof. It was first amended in Luxembourg on 25 June 2005, and for a second time in Ouagadougou on 22 June 2010. The second revision has provisionally been applied since 31 October 2010 (5). (2) Article 94 of the ACP-EU Agreement stipulates that any request for accession by a State is to be presented to, and approved by, the ACP-EU Council of Ministers. (3) On 25 February 2013, the Federal Republic of Somalia presented a request for observership and subsequent accession in accordance with Article 94 of the ACP-EU Agreement. (4) The Federal Republic of Somalia should deposit the Act of Accession with the Depositaries of the ACP-EU Agreement, namely the Secretariat-General of the Council of the European Union and the Secretariat of the ACP States, HAS ADOPTED THIS DECISION: Article 1 Approval of request for accession and observer status The request made by the Federal Republic of Somalia to accede to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as amended in Luxembourg on 25 June 2005 and as amended in Ouagadougou on 22 June 2010, is hereby approved. The Federal Republic of Somalia shall deposit its Act of Accession with the Depositaries of the ACP-EU Agreement, namely, the Secretariat-General of the Council of the European Union and the Secretariat of the ACP States. Pending its accession, the Federal Republic of Somalia may attend Council sessions as an observer. Article 2 Entry into force This Decision shall enter into force on the day following that of its adoption. Done at, For the ACP-EU Council of Ministers The President (1) OJ L 317, 15.12.2000, p. 3. (2) Agreement amending the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (OJ L 209, 11.8.2005, p. 27). (3) Agreement amending for the second time the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as first amended in Luxembourg on 25 June 2005 (OJ L 287, 4.11.2010, p. 3). (4) OJ L 95, 14.4.2005, p. 44. (5) Decision No 2/2010 of the ACP-EU Council of Ministers of 21 June 2010, OJ L 287, 4.11.2010, p. 68.